Citation Nr: 0813505	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-38 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected chronic exostosis, medial aspect of 
right ankle, status post Steida's process removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from July 1996 to June 2000.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which continued a 10 percent rating for the 
veteran's service-connected ankle disability.


FINDING OF FACT

The veteran's ankle disability is not manifested by 
ankylosis, malunion of the os calcis or astragalus, 
astragalectomy, or marked limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's right ankle disability have not been met.  
38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5270-
5274 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007).  VA 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159 (2007).

In the present case, the RO sua sponte adjudicated a claim 
for increase upon the receipt of additional service medical 
records that had not been part of the file when the veteran's 
initial claims of service connection had been addressed in a 
March 2001 rating decision.  There was no application 
submitted by the veteran.  

The RO provided the appellant with notice in May 2005 and 
March 2006, and with September 2005 statement of the case and 
June 2006 supplemental statement of the case.  While complete 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  He responded to the May 2005 notice by 
submitting a Form 21-4138, indicating that he had no further 
information or evidence to submit.  The claim was 
subsequently readjudicated in a June 2006 supplemental 
statement of the case, following the provision of notice.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  The March 2006 
notice addressed the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), explaining the bases for assigning 
disability ratings and effective dates.  

The notice letters did not discuss the criteria for an 
increased rating.  See Quartuccio, 16 Vet. App. at 183; 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Although 
the appellant received inadequate notice as to that aspect, 
and that error is presumed prejudicial, the record reflects 
that he was provided a meaningful opportunity to participate 
effectively in the processing of his claim such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran was notified in April 2004 that his 10 percent 
rating, which had been initially assigned in March 2001, was 
continued.  He was provided notice of how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included with his Substantive Appeal 
where he specifically referenced range of motion.  
Furthermore, the veteran has been represented at the RO and 
before the Board by a National Veterans Service Organization 
(VSO) recognized by VA, whose arguments demonstrate a 
comprehensive knowledge of pertinent VA laws and regulations, 
including those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and afforded the veteran a physical 
examination.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claim file; and the veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Discussion

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Disabilities of the ankle are rated under Diagnostic Codes 
(DC) 5270 to 5274.  38 C.F.R. § 4.71a, Diagnostic Codes 5270-
5274.  Normal ranges of ankle motion are defined by VA 
regulations as dorsiflexion from zero to 20 degrees and 
plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.

The veteran's ankle disability, diagnosed as chronic 
exostosis, medial aspect of right ankle, status post Steida's 
process removal, is currently evaluated at 10 percent 
disabling under DC 5271, limitation of motion of the ankle.  
The veteran asserts that his symptoms entitle him to a higher 
rating.  In his November 2005 notice of disagreement, he 
notes that he had 20 degrees plantar flexion in his right 
ankle, while he had 40 degrees plantar flexion in his left.  
He states that he cannot squat, kneel, walk, or run without 
pain in his right ankle and that if he walks for extended 
periods he experiences severe pain and inability to carry his 
weight later.  The veteran also reports having trouble 
balancing on his right ankle, as well as pain with pointing 
his foot, standing on his toes, or rotating his ankle. 

The evidence shows the veteran received treatment from two 
private physicians between January 2004 and March 2005.  He 
complained of pain on the right ankle and heel.  He reported 
that he had pain from walking or standing and that he was 
unable to point his toes downward.  The doctor noted there 
was discomfort and pain to palpitation on the medial aspect 
of the right ankle.  There was an obvious exostosis on the 
medial aspect of the right ankle.  The veteran was treated 
with lidocaine injections, which he reported improved his 
condition 70 percent.  In March 2005, he had plantar flexion 
to 20 degrees in the right ankle, and he continued to 
complain of pain upon excessive dorsiflexion.  The doctor 
noted that he would continue to treat the veteran with 
"conservative care because it seems to be working."  

The veteran underwent a VA examination in March 2006.  He 
reported experiencing pain 5 days a week with occasional 
swelling, stating that the pain increased if he stayed on his 
feet all day.  He reported no effect on his work, but his 
daily activities were limited in that he could not 
participate in sports and was less able to run and squat.  
The examiner noted a well-healed vertical scar posterior to 
the lateral malleolus, but noted tenderness posterior to the 
medial malleolus.  There was no swelling.  The veteran's 
muscle strength was normal, and his range of motion was 
dorsiflexion to 8 degrees, which did not change on 
repetition, and plantar flexion to 45 degrees with slight 
complaint of pain.  The examiner stated that there was 
"slight plus" functional impairment of the right ankle, 
including slight incoordination and mild antalgic gait, but 
no weakness or fatigability.  The examiner also stated that 
the veteran's inability to squat is the result of decreased 
dorsiflexion range.  

Under DC 5271, a 10 percent rating is warranted where there 
is moderate limitation of motion, and a 20 percent rating is 
warranted for marked limitation.  The words "moderate" and 
"marked" as used in the various DCs are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6 (2007).  

The Board finds that the veteran's ankle disability is 
manifested by moderate limitation of motion.  Although his 
dorsiflexion is limited, his plantar flexion is normal, and 
there is no evidence that his condition causes more than 
slight functional impairment.  The Board acknowledges the 
veteran's contention that his disability impairs his ability 
to work; however, there is no evidence apart from these 
statements that he has actually been incapacitated or unable 
to work because of his ankle disability.  In addition, the 
March 2006 VA examination included the veteran's report that 
his ankle disability had no effect on his work.  

The Board has considered whether another rating code is more 
appropriate to the veteran's disability than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).  The 
veteran does not have ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or astragalectomy.  Therefore, DCs 5270, 5272, 
5273, and 5274 are not applicable.  38 C.F.R. § 4.71a, DCs 
5270, 5272-5274 (2007).  Thus, a disability rating higher 
than the current 10 percent is not warranted under any DC 
specific to ankle disabilities. 

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  Despite 
the veteran's subjective complaints of pain, the clinical 
evidence shows that he has no more than slight incoordination 
and mild antalgic gait.  The March 2006 VA examination 
included the examiner's observation that there was no pain on 
range of motion testing.  The current rating of 10 percent 
contemplates slight functional impairment due to pain.  There 
is no clinical evidence indicating additional functional loss 
due to weakness or excess fatigability, beyond that which was 
objectively shown in the examinations such that the veteran's 
limitation of motion of the ankle could be considered 
markedly disabling.  38 C.F.R. § 4.71.  Therefore, the Board 
holds that an increased evaluation in consideration of DeLuca 
and applicable VA code provisions is not warranted.

In conclusion, the evidence of record does not support an 
evaluation in excess of 10 percent for the veteran's service-
connected ankle disability.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating in excess of 10 percent for the veteran's 
chronic exostosis, medial aspect of right ankle, status post 
Steida's process removal, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


